Case 7:18-cv-10395 Document 1 Filed 11/08/18 Page 1 of 23

UNITED STATES DISTRICT CGURT
SOUTHERN DISTRICT OF NEW YORK

 

 

AT WHITE PLAINS
X
DANIEL CAMERON M.D.
VERIFED COMPLAINT
Plaintiff, FOR DAMAGES AND
INJUNCTIVE RELIEF.
Case No.:
Trial by Jury Requested
-against-
JANN BELLAMY M.D.; DAVID H. GORSKI l\/I.D.;
STEVEN NOVELLA M.D.; KIMBALL C.
ATWOOD IV M.D.; HARRIET HALL M.D.;
l\/IARK A. CRISLIP M.D.,
Defendants.
X

 

Plaintiff by his undersigned attorneys sets forth the following as and for his verified

complaint against the defendants
IDENTITY OF THE PARTIES

l. Plaintiff is an individual physician Who practices medicine in the State of New
York. His principal place of business is at 657 E Main St, Mount Kisco, NY 10549 and he is a
citizen of the state of NeW York With a principal domicile in Chappaqua, Westchester County, NY.
The property Which has been damages and a substantial part of the damages to plaintiffs business
as complained of in this pleading were sustained in Westchester County, NY.

2. Defendant Jan Bellamy JD ("Bellamy") is an individual and an attorney at law duly
licensed to practice law in the state of Florida. Upon information and belief Bellamy has a principal
place of residence in the state of Florida at 509 Vinnedge Ride

Tallahassee, FL 32303-514] and a principal place of business address at 123 South Calhoun

Case 7:18-cv-10395 Document 1 Filed 11/08/18 Page 2 of 23

Street Tallahassee, FL 32302. Bellamy is a citizen of the State of Florida. Defendant Bellamy is a
"contributor" writer to a web site which is self-named and self-anointed as sciencebased
medicine.org. Defendant Bellamy is made a party defendant to this action because she authored
and caused to be posted on "ScienceBasedmedicine.org" written defamatory statements against
the plaintiff as more particularly set forth below in this complaint

3. Defendant David H. Gorski M.D. ("Gorski") is and at all of the above times
hereinabove and hereinafter was an individual and a physician who practices medicine in the state
of Michigan. Gorski has a principal place of residence at 4l00 John R. Street, Detroit MI 4820l
and a principal place of business at 4100 John R St, Detroit, MI 48201. Gorski is a citizen of the
state of Michigan. Gorski is the editor in chief of the articles posted on sciencebasedmedicine.org.
Gorski is made a party defendant to this action because he posted, caused to be posted or conspired
with the other named defendants to post on "ScienceBasedmedicine.org" written defamatory
statements against the plaintiff as more particularly Set forth below in this complaint

4. Defendant STEVEN NOVELLA M.D. ("Novella") is and at all of the above times
hereinabove and hereinafter was an individual and a physician who practices medicine in the state
of Connecticut. Upon information and belief, at all of the times hereinabove and hereinafter
mentioned, Novella had and has a principal place domicile in the state of Connecticut at 333 Cedar
Street, New Haven, CT 06510 and a principal place of business at 800 Howard Ave, New Haven,
CT 06519. Novella is a citizen of the State of Connecticut. At all of the relevant times hereinabove
and hereinafter mentioned Novella was and still is the founder and executive editor of the articles
posted on sciencebasedmedicine.org. Novella is made a party defendant to this action because he

posted, caused to be posted or conspired with the other named defendants to post on

Case 7:18-cv-10395 Document 1 Filed 11/08/18 Page 3 of 23

"ScienceBasedmedicine.org" written defamatory statements against the plaintiff as more
particularly set forth below in this complaint

5. Defendant KIMBALL C. ATWOOD IV M.D. ("Atwood") is and at all of the above
times hereinabove and hereinafter was an individual and a physician who practices medicine in
the state of Massachusetts. Upon information and belief at all of the times hereinabove and
hereinafter mentioned, Atwood had a residence at 30 Plainfleld Street Waban MA 02438 and has
a principal place of business at 3 l South St
Jamaica Plain, l\/lA 02130. Waban is a citizen of the Commonwealth of Massachusetts. At all of
the relevant times hereinabove and hereinafter mentioned Atwood was and still is one of the editors
of the articles posted on sciencebasedmedicine.org. Atwood is made a party defendant to this
action because he posted, caused to be posted or conspired with the other named defendants to
post on "ScienceBasedmedicine.org" written defamatory statements against the plaintiff as more
particularly set forth below in this complaint.

6. Defendant HARRIETT HALL M.D. ("HALL") is and at all of the above times
hereinabove and hereinafter was an individual and a retired physician who resides in the state of
Washington. At all of the times hereinabove and hereinafter mentioned, Hall had and has a
principal place of residence ll70l 138 Ave Ct E, Puyallup, WA 98374. Hall is a citizen of the
state ow Washington. At all of the relevant times hereinabove and hereinafter mentioned Hall was
and still is one of the editors of the articles posted on sciencebasedmedicine.org. Hall is made a
party defendant to this action because he posted, caused to be posted or conspired with the other
named defendants to post on "ScienceBasedrnedicine.org" written defamatory statements against

the plaintiff as more particularly set forth below in this complaint

Case 7:18-cv-10395 Document 1 Filed 11/08/18 Page 4 of 23

7. Defendant MARK A. CRISLIP M.D. ("Krislip") is and at all of the above times
hereinabove and hereinafter was an individual and a physician who practices medicine in the state
of Oregon. At all of the times hereinabove and hereinafter mentioned, Krislip had and has a
principal place of residence in the state of Oregon at 1015 NW 22rml Avenue, Portland, Oregon
97210, and a principal business address at 1200 NW 23rd Ave, Portland, OR 97210. At all of
the relevant times hereinabove and hereinafter mentioned Krislip was and still is one of the editors
of the articles posted on Science-Based medicine.org. Krislip is made a party defendant to this
action because he posted, caused to be posted or conspired with the other named defendants to
post on "ScienceBasedmedicine.org" written defamatory statements against the plaintiff as more
particularly set forth below in this complaint

8. All of the defendants captioned above shall me collectively referred to hereinafter
as "defendants".

JURISDICTION

9. This Court's subject matter diversityjurisdiction is predicated upon 28 USC Sec.
1332 because the amount in controversy exceeds $'75,000.00 and the dispute is between the
Plaintiff who is a citizen of the state of New York and the defendants, each of whom are citizens
of various states of the United States as alleged above in this complaint

VENUE

10. Venue is properly based in the US District Court, Southern District of New York
pursuant to 28 USC Sec. 1391(b)(2) because a substantial part of the events or omissions giving
rise to the claim occurred in Westchester County, New York which is within the territorial

jurisdiction of the US District Court, SDNY. Specifically, the damages caused to plaintiffs

Case 7:18-cv-10395 Document 1 Filed 11/08/18 Page 5 of 23

business by defendants internet libelous post occurred and continue to occur in Westchester
County where Plaintiffs business is located.

11. Venue is also properly based in this Court pursuant to 28 USC Sec. 1391(b)(3) any
defendant is subject to the court's personal jurisdiction with respect to such action subsequent to

the service of the Summons and Complaint pursuant to Fed. .R. Civ. Proc. 4.

RELEVANT FACTS
(i) General background about the Plaintiff

and his business which has been and
continues to be affected by defendants’

libelous postings.

12. The Plaintiff is a physician who practices medicine in the state of New York and
treats patients with Lyme disease. His business consists of a medical practice which is based
primarily upon treatment of patients who have a medical history of Lyme and associated diseases
such as Bartonella, Babesia and other associated tick*borne diseases

13. Plaintiff's business in located in Westchester County, New York within the
territorial venue of the Southern District of New York. Westchester County New York as well as
a majority of the territorial geographical area of the state of New York have been recognized as
endemic geographical areas for Lyme disease by the CDC.

1,4. Plaintiff s patients are national and international individuals who have been
diagnosed either by the Plaintiff or by other physicians preceding him with Lyme and associated
diseases

15. Existing and prospective patients research the Plaintiff and reach the Plaintiff
through word of mouth or internet searches The patients also verify Dr. Cameron’s credentials

publications and stature through internet searches

Case 7:18-cv-10395 Document 1 Filed 11/08/18 Page 6 of 23

16. Consequently, Dr. Cameron’s professional reputation and integrity is in part
affected by internet postings regarding his activities and by other postings commenting on his
business success, legitimacy and nature of the medical treatments and diagnoses offered by the
Plaintiff to his patients

17. As discussed below on or about June 22, 2017 and subsequently in a reposting of
November 9, 2017 the defendant Bellamy posted and subsequently reported a defamatory article
titled "'Chronic Lyme' VlP Daniel Carneron disciplined by New York medical authorities". A copy
of the defamatory article is annexed hereto as Exhibit "A". See
https://sciencebasedmedicine.org/chronic-lyme-vip~daniel-cameron‘disciplined~by~new~york-
medical~authorities/.

18. The re posting of the same defamatory article took place on November 8, 2017
within another article posted by the defendant Bellamy titled “Another “Chronic Lyme VlP
disciplined by New York Authorities: Bernard Raxlen” (hereinafter “Raxlen Posting). See Exhibit
“B” hereto and https://sciencebasedmedicine.org/another-chronic-lyme-vip~disciplined~by-ny~
medical-authorities~bernard-raxlen/.

19. The link which reposts on November 9, 2017 the defamatory article regarding the
Plaintiff appears on the sixth full line of the Raxlen article with a mis reference of Dr. Cameron’s
first name as “David”. ln clicking on the link titled “David Cameron M.D.” within the Raxlen
posting the browser is re-routed to the entire article and cross references titled "'Chronic Lyme'
VIP Daniel Cameron disciplined by New York medical authorities". See exhibit “B” hereto and
Exhibit "A" hereto.

20. Both the initial defamatory posting regarding Dr. Cameron (Exhibit “A” hereto)

and the re-posting of the same (Exhibit “B” hereto) were authored by defendant Bellamy. Upon

Case 7:18-cv-10395 Document 1 Filed 11/08/18 Page 7 of 23

information and belief both the posting and the reposting were authored in Florida and caused to
be posted on the website of ScienceBasedl\/ledicine.org and on the worldwide web from Florida
on both June 22, 2017 and November 9, 2017.

21. The remaining defendants are the editors of ScienceBasedl\/ledicine.org who
participated in the posting and reposting of the defamatory article and knew and should have
known that the same posting contained defaming disparaging and knowingly false statements
made and posted by the defendants with reckless disregard for the truth and for the purposes of
damaging the reputation of the Plaintiff in his business and vocation and for the further purpose of

causing harm to and unreasonably interfering with Plaintiffs business

(ii) Background and content of the initial

posting of the libelous defamatory statements

and the contents of the same.

22. On or about lune, 2017, the Plaintiff entered into a Consent Agreement with the
New York Board of Professional Medical Conduct which became a public record. A copy of the
Consent Agreement can be found at
https://apps.health.ny.gov/pubdoh/professionals/doctors/conduct/factions/FileDownloadAction.a
ction‘?fmalActionld=8470&fileName=BRD+1 61 1 83 .pdf&tileSeqNum=Z.

23. Specifically, the Consent Order made no findings of medical misconduct and did
not sustain any of the allegations of the Statement of Charges. ln fact, as specifically stated by the
defendants themselves in the initial posting (Exhibit "A"), the allegations of the Statement of
Charges were never sustained by the New York Board of Professional Medical Conduct nor proven

by the New York prosecutors The Consent Order was merely a settlement of all of the outstanding

charges and nothing more.

Case 7:18-cv-10395 Document 1 Filed 11/08/18 Page 8 of 23

24. The true legal status of the consent order however did not stop the defendants from
defaming the Plaintiff in his profession, depicting him as a predator who preys on Lyme disease
patients for his own financial gain and falsely depicting the statement of charges as actual
misconduct which the defendants contend that the Plaintiff engaged in with respect to his patients
The particular false statements contained in the posting (Exhibit “A” hereto) are discussed below.

25. Prior to the libelous posting of June 22, 2017 (Exhibit “A” hereto), on or about
March 15, 2018 the defendant Bellamy with the knowledge consent approval, participation and
in conspiracy with the remaining defendants posted, upon information and belief from the state of
Florida the ` following defamatory statement on the world wide web and on the website
sciencebasedmedicine.org:

"Lyme literate" doctors are scamming patients out of thousands of dollars with needless

long-term antibiotics based on a fake diagnosis of "chronic Lyme." So why are state

legislators trying to protect these doctors from discipline and make insurers pay for
unnecessary treatments?" littps://sciencebasedmedicine.org/tag/lyme-literate-mds/. See

Exhibit "B" annexed hereto. See Exhibit “C” hereto.

26. On or about June 22, 2018 the defendant Bellamy with the knowledge consent
approval participation and in conspiracy with the remaining defendants posted, and belief from the
state of Florida the following titled defamatory article on the world wide Web: "'Chronic Lyme'
VlP Daniel Cameron disciplined by New York medical authorities". A copy of the defamatory
article is annexed hereto as Exhibit "A". See https://sciencebasedmedicine.org/chronic~lyrne-vip-
daniel~cameron-disciplined-by-new-york-medical-authorities/.

27 . The article (Exhibit “A” hereto) purported to draw attention to the Consent Order

https ://apps.health.ny.gov/pubdoh/professionals/doctors/conduct/factions/FileDownloadAction .a

ction?finalActionld=8470&fileName=BRD+161 1 83.pdf&fileSeqNum=2.

Case 7:18-cv-10395 Document 1 Filed 11/08/18 Page 9 of 23

while using the same as a pretext to launch a defamatory campaign of vitriol and false statements
upon the Plaintiff which caused and continue to cause damage to his reputation and business

28. Rather than simply re posting the New York official consent order and the attached
statement of charges without any comment of their own, the defendants proceeded to defame and
smear the plaintiff and his professional reputation by making knowingly false and defamatory
statements in the article as set forth hereinafter. The statements were calculated and aimed at
damaging Plaintiffs business

29. The publication of June 22, 2017 specifically referenced Dr. Cameron as a "Lyme
literate guru" (second page exhibit "A" hereto) while republishing the statement of March 15, 201 8
stating that "Lyme literate" doctors are scamming patients out of thousands of dollars with needless

long-term antibiotics based on a fake diagnosis of "chronic Lyme." Through the links provided at

the end of the article reading: Posted in: "Lyme" -
https://sciencebasedmedicine.org/category/lyme/, ~ Chronic Lyme disease -
https://sciencebasedmedicine.org/tag/chronic-lyme-disease/; "Lyme Literate MD’s

https://sciencebasedmedicine.org/tag/lyme-literate-mds/. The printout from the re publication of
the defamatory statement associated with the article titled "'Chronic Lyme' VIP Daniel Cameron
disciplined by New York medical authorities" are annexed hereto as Exhibit "D". As discussed
above, the defamatory article (Exhibit “A” hereto) and the links associated with the same was
republished from Florida on November 8, 2017. See exhibit “C” hereto.

30. The plaintiff contends that the statement that he as a "Lyme literate guru" belonging
to the group identified by the defendants as "Lyme literate doctors who are scamming patients out

of thousands of dollars with needless long-tenn antibiotics based on a fake diagnosis of "chronic

Case 7:18-Cv-10395 Document 1 Filed 11/08/18 Page 10 of 23

Lyme" is libelous, knowingly false and made with malice and with intent to harm Plaintiffs
business and reputation and with the further intent to interfere with plaintiffs business

31. Additional libelous and intentional defamatory statements are contained at the
bottom of the second page and top of the third page of the posted article which suggest that Dr.
Cameron stipulated to charges of "practicing medicine with negligence on more than one occasion,
incompetence on more than one occasion, gross negligence, gross incompetence, and/or failing to
maintain accurate patient medical records". See exhibit "A" hereto. This statement is knowingly
false and was made with reckless disregard for the truth and was calculated to injure plaintist
business and reputation as he never stipulated to any of the charges listed by the defendants in their
libelous posting

33. ln addition, the following statements posted by the defendants and contained in the
subject defamatory posting (exhibit "A" hereto - 11th page) are libelous, knowingly false and
intended to defame the Plaintiff in his profession and vocation and to cause harm to his business:

"Reading between the lines, Cameron had only one tool, a hammer, so he saw every

problem as a nail. The possibility that the patient might be suffering from something

other than “chronic Lyme” was tossed aside via inadequate physical exams and medical

records, failing to consider other diagnoses and bulldozing ahead with inappropriate
long-term antibiotics, adverse consequences be damned.

Of course, if you think about it, substandard care and “Lyme literacy” would appear to go
hand-in-hand. lt is hard to imagine the “Lyme literate” doctor, who routinely ignores
medical science in favor of unvalidated testing, makes repeated diagnoses of a fake
disease, and orders unwarranted long-term antibiotics, otherwise delivering standard-of-
care medical practice. As with the Cameron case, this offers a way forward to state
medical boards hamstrung by laws designed to protect the misconduct that is “chronic
Lyme” from disciplinary action."

34. Tlie foregoing statements are defamatory, knowingly false and are not predicated
upon any findings or legal conclusions reached by the New York medical board. ln fact, in support

of the knowingly false and libelous statements articulated in the foregoing paragraph, paragraph

10

Case 7:18-Cv-10395 Document 1 Filed 11/08/18 Page 11 of 23

33 above, the defendants post nothing more than selective unproven allegations from the document
titled "Statement of Charges" attached to the Consent order and they falsely represent that the
statements are in fact proof of misconduct in which the Plaintiff engaged with respect to specific
patients See exhibit "A" annexed hereto. These statements are false and calculated to cause harm
to plaintiffs business

35. The defendants know and should have known that their statements are false and
that the same were posted with reckless disregard for the truth and calculated to defame the plaintiff
in his vocation and business and to cause harm to his business and reputation because, as they
stated in their own post, the statement of charges contains nothing more than allegations which
were not proven.

36. The defendants knew and should have known at the time of the publication that
(Exhibit "A" hereto) and at the time of its re publication on November 9, 2017 (Exhibit "B" hereto)
that their statements and conclusions predicated upon allegations of the statement of charges are
knowingly false simply because under New York law unproven allegations contained in the
statement of charges are not findings of misconduct which would have enabled them to safely
draw the defamatory conclusions and make the defamatory statements articulated in paragraph 33
above.

37. The fact that the defendants knew and should have known that their libelous
statements made in the posting as articulated in paragraph 33 above could not be predicated upon
the unproven allegations of the statement of charges is contained in their own posting (Exhibit “A”
hereto) which states that "the allegations in the state’s Statement of Charges were never proven,

as it was unnecessary to reach a decision on the factual issues once Cameron decided to settle".

ll

Case 7:18-Cv-10395 Document 1 Filed 11/08/18 Page 12 of 23

38. Indeed, the contested administrative process in New York and the initial pleading
stages are governed by the New York regulation 10 NYCRR Sec. 51.1 (governing Notice of
hearing and the content of the statement of charges) and 10 NYCRR Sec. 51. 5 (answer and
responsive pleading). ln the context of the administrative process, Dr. Cameron has to respond
pursuant to the provisions of 10 NYCRR Sec. 51. 5 to the charges issued pursuant 10 NYCRR
Sec. 51 .l or face default ,`ln the underlying proceedings the Plaintiff formally denied all allegations
of the Charges levied against him. See exhibit "D" hereto.

39. Nonetheless this did not stop the defendants from posting that the unsubstantiated
allegations in the statement of charges is proof of " how, in the view of the New York state medical
authorities Cameron exercised his “clinical judgment” and provided patients with “treatment
options.” Exhibit “A” hereto, 6th page.

40. Following the foregoing statement on the sixth through eighth page (Exhibit “A”
hereto), the defendants make the following defamatory statement "Apparently, New York’s
medical misconduct procedures do not require the physician charged to stipulate to any particular
acts of misconduct as a condition of settling his case. Rather, as noted, Cameron simply stated he
was unable to “successfully defend against at least one of the acts of misconduct alleged” and
agreed to the imposition of sanctions This means the allegations in the state’s Statement of
Charges were never proven, as it was unnecessary to reach a decision on the factual issues once
Cameron decided to settle. Hovvever, per the Office of Professional Medical Conduct’s
(OPMC) standard procedures the allegations in the Statement of Charges Were based on
expert review of Cameron’s patients’ records and they remain uncontested bv Cameron".

41. The post continues to state on the eighth page (Exhibit “A” hereto) that state’s

allegations, which according to the defendants’ knowingly false statement or statement made with

12

Case 7:18-Cv-10395 Document 1 Filed 11/08/18 Page 13 of 23

reckless disregard for the truth, were not contested by Dr. Cameron, were based on Cameron’s
care of seven patients According to the Statement of Charges, some of his more egregious actions

include:

Continuing to prescribe narcotics for a patient diagnosed with bipolar disorder and narcotic
abuse two years after the patient had moved to another state.

Failing to follow up on previous diagnostic tests and symptoms indicative of multiple
sclerosis, “thereby depriving the patient of an accurate diagnosis and years of effective therapy for
her progressive disease.”’

Failing to appropriately and timely evaluate a patient, who suffered from Parkinson’s
disease, when she complained of pain associated with a PlCC line inserted at Cameron’s direction
for parenteral antibiotics which itself was done without an appropriate physical examination or
“clinical re-assessments for consideration of any alternative diagnoses and/or treatment.”

Failing to consider “other infections or inflammatory processes” in a patient with a recent
termination of pregnancy and diverticulitis, who had abnormal lab results, including abnormal
liver function tests and an elevated sedimentation rate, and failure to order a CT scan of the
abdomen and pelvis as well as additional blood testing’

42. The defendants then gratuitously and falsely comment as follows on the ninth page
(Exhibit “A” hereto) : “The state wisely avoided specifically challenging Cameron’s diagnosis of
his patients with “chronic Lyme” or his treating “chronic Lyme” with long-term antibiotics ln
fact, the term is never mentioned ln doing so, it circumvented the quagmire of arguing over
“different points of view” and concentrated on the fact that Cameron quite simply failed his
patients by giving them substandard care, “chronic Lyme” or no “chronic Lyme.” This strategy
also avoided any shield which might have been provided by New York’s foolish law aimed at
protecting “Lyme literate” doctors."

43. The foregoing statements are knowingly false and are calculated to cause damage
to Plaintiffs business as they were represented to be allegations which were not contested by Dr.

Cameron. The foregoing statements are further false and are calculated to cause damage to

Plaintiffs business and as statement depicting the unsubstantiated allegations as professional

13

Case 7:18-Cv-10395 Document 1 Filed 11/08/18 Page 14 of 23

misconduct in which the plaintiff was engaged The statements were posted with reckless
disregard for the truth and were aimed at defaming the Plaintiff in his business and were posted
with intent to cause harm to Plaintiffs business

44. The defendants should have investigated and should have known that each and
every allegation of the Statement of Charges were denied in their entirety in Plaintiffs formal
answer interposed to the charges in the administrative pleading process pursuant to 10 NYCRR
Sec. 51.5. See exhibit "D" annexed hereto. Presenting the allegations made in the statement of
charges as "uncontested" conclusions and "uncontested" recitations of medical misconduct by the
New York authorities is a knowingly false statement or in the alternative a statement made with
reckless disregard for the truth and it is defamatory and libelous in nature and aimed at damaging
Plaintiff s business and reputation.

45. The following statement made in the posting Exhibit "A" on the tenth page read in
conjunction with the reposted statement made by the defendants that ""Lyme literate" doctors are
scamming patients out of thousands of dollars with needless long-term antibiotics based on a fake
diagnosis of "chronic Lyme" (Exhibit “C” hereto) amounts to libel and defamation of the plaintiff
in his business and vocation and was posted with intent to cause the plaintiff harm in his business
and vocation:

Yet the fingerprints of “chronic Lyme” diagnosis and treatment show through loud and
clear in the state’s case. F or each and every patient, Cameron was charged with:

o Repeatedly failing to take and/or note an adequate history of present illness
o Repeatedly failing to perform and/or note an appropriate physical examination

o Failing to appropriately construct a differential diagnosis and pursue a through diagnostic
evaluation.

¢ Failing to maintain records accurately reflecting care and treatment rendered to the
patient.

14

Case 7:18-Cv-10395 Document 1 Filed 11/08/18 Page 15 of 23

For six of the seven, he was charged with: Treating patients inappropriately with an
ongoing and escalating antibiotic regimen without appropriate sequential physical
examinations and clinical reassessments for consideration of any alternative diagnoses
and/ or treatment

And for four of them, according to the state, Cameron failed to follow up in a timely
fashion when the patient developed possible adverse reactions to therapy.

Two of the patients who presented with complaints of fatigue and pain had previous
diagnoses and treatment for Lyme disease, 9 and 16 years earlier, fitting the “Lyme
literate” notion that their current complaints are most certainly sequelae to inadequately-
treated Lyme and cannot be attributed to other causes

Reading between the lines, Cameron had only one tool, a hammer, so he saw every
problem as a nail. The possibility that the patient might be suffering from something
other than “chronic Lyme” was tossed aside via inadequate physical exams and medical
records failing to consider other diagnoses and bulldozing ahead with inappropriate
long-term antibiotics, adverse consequences be damned.

Of course, if you think about it, substandard care and “Lyme literacy” would appear to go
hand-in-hand. lt is hard to imagine the “Lyme literate” doctor, who routinely ignores
medical science in favor of unvalidated testing, makes repeated diagnoses of a fake
disease, and orders unwarranted long-term antibiotics, otherwise delivering standard-of-
care medical practice As with the Cameron case, this offers a way forward to state
medical boards hamstrung by laws designed to protect the misconduct that is “chronic
Lyme” from disciplinary action.

46. The foregoing statements are knowingly false and were calculated to cause

damages to plaintiffs business They were posted with reckless disregard for the truth and were

aimed at defaming the Plaintiff in his business and reputation and were posted with intent to cause

harm to Plaintiffs business The allegations of the statement of charges were specifically contested

by Dr. Cameron and neither the consent order nor the stamen of charges annexed thereto "read

between the lines" of anything as falsely asserted by the defendants in their post with intent to

cause damage to plaintiffs business

47. The following statements are knowingly false and were calculated to cause damage

to Plaintiffs business They were posted with reckless disregard for the truth and were aimed at

15

Case 7:18-Cv-10395 Document 1 Filed 11/08/18 Page 16 of 23

defaming the Plaintiff in his business and reputation were posted with intent to cause harm to
Plaintiffs business See Exhibit “A” on the third and fourth page.
Who is Daniel Cameron, MD?
Cameron is a solo practitioner in Mt. Kisco, NY, and board certified in internal medicine,
but not fellowship-trained in infectious diseases and not board-certified in that sub-
specialty. He also holds an MPH and describes himself as epidemiologist. According to
his website, he: is a nationally recognized leader for his expertise in the diagnosis and
treatment of Lyme disease and other tick-borne illnesses That is partially true. He is
a “recognized leader” among those who consider “chronic Lyme” a real disease and
who treat it with long-term antibiotics sometimes for months to years He is not a
“recognized leader” among board-certified infectious diseases doctors and other
experts who agree that “chronic Lyme” is not a real disease and who rely on well-

conducted trials showing that long-term antibiotics do not substantially improve the
outcome for patients diagnosed with so-called “chronic Lyme.”

48. The part of the posting which is accentuated in bold black letters is knowingly false,
was posted with reckless disregard for the truth and was further posted for the purposes of
defaming the Plaintiff in his vocation and office and for the further purposes for causing damage
to his business The Plaintiff is a respected scientist in the entire Lyme disease community and the
defendants have no basis to state that he is not recognized leader “among board-certified infectious
diseases doctors and other experts who agree that “chronic Lyme” is not a real disease and who
rely on well-conducted trials showing that long-term antibiotics do not substantially improve the
outcome for patients diagnosed with so-called “chronic Lyme.”. The foregoing statements are false
and were made with reckless disregard for the truth and were calculated to cause harm to plaintiffs
business While physicians may differ in their views in their diagnosis and treatment of Lyme
disease, the statement that other unnamed physicians who disagree with the diagnosis and
treatment of Lyme disease do not view Dr. Cameron as a leader in his field is disparaging, libelous

and aimed at causing damage to Plaintiff s reputation in his business and vocation.

16

Case 7:18-Cv-10395 Document 1 Filed 11/08/18 Page 17 of 23

APPLICABLE STATUTE OF LIMITATIONS.

49. The New York statute of limitations on libel actions is one year from its initial
publication CPLR 215(3) or one year form the republication of the defamatory article

50. Under New York law republication, retriggering the period of limitations occurs
upon a separate aggregate publication from the original, on a different occasion, which is not
merely "a delayed circulation of the original edition". The justification for this exception to the
single publication rule is that the subsequent publication is intended to and actually reaches a new
audience. Thus, for example, repetition of a defamatory statement in a later edition of a book,
magazine or newspaper gives rise to a new cause of action.

51. ln the present case, the defamatory publication took place on June 22, 2017 (Exhibit
“A” hereto) https://sciencebasedmedicine.org/chronic-lyme-vip-daniel-cameron-disciplined-by-
new-york-medical-authorities/.

52. The republication took place in its entirety on November 9, 2017 upon a separate
aggregate publication from the original, on a different occasion, which is not merely "a delayed
circulation of the original edition" through the link reading “David Cameron, M.D. 'Exhibit “B”
hereto and https://sciencebasedmedicine.org/another-chronic-lyme-vip-disciplined-by-ny-
medical-authorities-bernard-raxlen/.

53. This action is commenced within one year from the republication of the initial
defamatory statement

54. Moreover, the posting act of the defamatory publication was authored and
performed by defendant Bellamy with the participation of the other defendants as alleged in this

complaint in the state of Florida. Because the offending act of posting the libelous statement was

17

Case 7:18-Cv-10395 Document 1 Filed 11/08/18 Page 18 of 23

authored and took place in the state of Florida, the Florida statute of limitations on actions for libel
should be applied by the New York Courts.

55. The Florida statute of limitations on libel actions is two years from the posting of
the libelous statement Fla. Stat § 95.11(4).

56. This action is commenced within the two years applicable Florida statute of

limitations

AS AND FOR A FIRST CAUSE OF ACTION -
MONETARY DAMAGES AND PUNITIVE DAMAGES
FOR LIBEL AND DEFAMATION.

57. Plaintiff repeats reiterates and realleges each and every allegation set forth above
with the same force and effect as if the same was set forth at length herein

58. Defendants’ statements contained in the published and republished posting (Exhibit
“A” and “B” hereto) as specifically articulated above, are false and defamatory and were calculated
to cause harm to and interfere with Plaintiffs business . The statements and postings constitute
libel per se because the statements were calculated and tend to injure the Plaintiff in his business
and profession and to cause harm to his business and profession.

59. As a proximate result of defendants’ publication and republication of the libelous
statements identified above, the plaintiff suffered damages to his business since the time of posting
a reposting of the libelous statement through the date of this complaint exceeding $1,000,000.00.

60. As a proximate result of defendants’ libelous posting to the world-wide audience

as alleged hereinabove, the Plaintiff continues to suffer damages to his reputation and to his

business

18

Case 7:18-Cv-10395 Document 1 Filed 11/08/18 Page 19 of 23

61. Damages in cases involving defamation per se are assumed to be attributable to the
defamatory posting and no proof of special damages is necessary.

62. For all of the above referenced reasons Plaintiff requests that he be awarded
judgment against each and one of the defendants jointly and severally in an amount to be proven
at the time of trial but believed to be no less than$l ,000,000.00.

63. ln addition, the Plaintiff alleges that defendants’ statements set forth hereinabove
and in Exhibit “A” and “D” hereto to the effect that the Plaintiff is a “Lyme literate guru” is
“scamming patients out of thousands of dollars with needless long-term antibiotics based on a fake
diagnosis of "chronic Lyme” and the statement made to the effect that the allegations of the
Statement of Charges “remain uncontested were wonton and malicious and made with reckless
disregard for their falsity and for the effect which the same have on Plaintiffs business and
reputation

64. For all of the foregoing reasons the Plaintiff demands the award of punitive
damages in an amount to be determined at the time of trial but believed to be in excess of

jurisdictional threshold of 875,000.00.

AS AND FOR A SECOND CAUSE OF ACTION -
INJUNCTI()N AND PRELIMINARY INJUNCTION.

65. Plaintiff repeats reiterates and realleges each and every allegation set forth above
in this complaint with the same force and effect as if the same is set forth at length herein.
67. This Court has to apply the substantive law of the State of New York while

considering the claim for injunction and preliminary inj unction.

19

Case 7:18-Cv-10395 Document 1 Filed 11/08/18 Page 20 of 23

68. An injunction will lie to restrain libel when the publication is made as part and
parcel of a course of conduct deliberately carried on furthering a fraudulent or unlawful purpose.
An injunction will lie to prevent further damages to a business where defendant’s statements are
calculated to injure plaintiffs business and constitute an unjustified interference for which the
preliminary injunction is justified

69. ln the present case, for all of the reasons articulated hereinabove in this complaint,
defendants’ statements contained in the libelous posting (Exhibit “A”) and reporting (Exhibit “B”)
of the defamatory article were calculated to cause damage to Plaintiffs business which is
predicated exclusively upon the diagnosis and treatment of Lyme disease.

70. For all of the foregoing reasons New York Jurisprudence recognizes that in the
case of libelous statements aimed at and calculated to cause injury to one’s business merit the
issuance of an injunction and that such injunction does not offend the First Amendment Freedom
of Speech.

71. For all of the reasons set forth hereinabove, the plaintiff is seeking a permanent
injunction barring the defendants from further posting and reposting in the future the defamatory
statements articulated above in this complaint and contained in Exhibit “A” annexed hereto.

72. The Plaintiff is also seeking a preliminary injunction pursuant to Fed. R. Civ. Proc
65 pending the hearing and determination of Plaintiff s claims for damages barring the defendants
their employees agents and assigns from continuing to post the libelous article annexed hereto as
Exhibit “A” on the grounds that the same is calculated to cause harm to Plaintiff’s business and on
the grounds that the same has been and continue to cause actual damages to plaintiffs business

and reputation.

20

Case 7:18-Cv-10395 Document 1 Filed 11/08/18 Page 21 of 23

73. The Plaintiff will file a separate motion for a preliminary injunction seeking the
same relief from the court

WHEREFORE, the Plaintiff demands judgment against the defendantjointly and severally
as follows: (l) ln the First Cause of Action - monetary compensatory and punitive damages in an
amount to be determined at the time of trial but presently believed to be in excess of the
jurisdictional limitation $75,000.00; (2) in the Second Cause of action ad injunction and a
preliminary injunction barring the defendants their servants from posting continuing to post the
libelous publication (Exhibit “A” hereto) on the grounds that the same is calculated to cause harm
to and interfere with Plaintiffs business

Dated: November 8, 2018

Attorney for the Petitioner

/s/Jacgues G. Simon
Jacques G. Simon, Esq.,

SDNY Bar No.: JS 9212

100 Jericho Quadrangle Suite 208
Jericho, NY 11753

Phone: (516)378~8400

Fax: (516)378-2700
Email:jgs@jacquessimon.com
jgs@jacquessimon.com

21

Case 7:18-Cv-10395 Document 1 Filed 11/08/18 Page 22 of 23

DEMAND FOR JURY TRIAL

Plaintiff demands trial by jury with respect to his claims for monetary damages

Dated: November 8, 2018

22

Attorney for the Petitioner

/s/Jacgues G. Simoii
Jacques G, Simon, Esq.,

SDNY Bar No.: JS 9212

100 Jericho Quadrangle Suite 208
Jericho, NY 11753

Phone: (516)378-8400

Fax: (516)378-2700
Email:jgs@jacquessimon.com
jgs@jacquessimon.com

Case 7:18-Cv-10395 Document 1 Filed 11/08/18 Page 23 of 23

VERIFICATION
STATE OF NEW YORK )

)s.s.:
COUNTY OF WESCHESTER )

DANIEL CAMERON M.D. being duly sworn deposes and says:
l. I am the Plaintiff in the above captioned action, am over 18 years of age and l reside

in Westchester County, New York.

2. I have read the above Veritied Complaint and the attached exhibits and know the
facts therein to be true except for those stated upon information and belief and as to those l believe
them to be true. The source of my information are the documents in the case tile which l have
reviewed, the exhibits annexed to the complaint and my personal knowledge ot` all of the facts

stated in the above Verified Complaint.

Danie| Cameron M.D.

On this l day of November, 2018 before me came Daniel Cameron M.D. to me known
and known to me to be the individual who executed the foregoing instrument was administered a

notary oath and executed the foregoing instrument before me.

Dated: November 2 , 2018

Swom to before me this _7

day of NU 201 8

Pub State of Nevt©/

    
   
 

FRANcA o ousqvic ,'
Notary public - State o New York '
Aff`ixed Seal or Notary Stamp: no. amussz f
Qualmed tn Putnam County x

0

My Commlsston Exptres Apr 3. 2022 `

  

FRANCA 0 DUSOV\C
Notary Pub\ic State of New York

NO 01006143127 x
ualiHed in ?utnam oun y
My C%mminton bpires Apr 3. 2022

 

